DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .           

Status of the Claims

This Allowance Office Action is in response to Applicant’s claim amendments &  remarks filed by Applicant on 26 OCTOBER 2021 as part of its RCE, and Preliminary Amendment filed by the Applicant on 05 JANUARY 2022.   Claims 1, 3-4, 6-8 & 10-20 are pending and have been considered for Allowance as follows.           

 Allowable Subject Matter 
Claims 1, 3-4, 6-8 &10-20 are pending and allowed.            
The following is an Examiner’s statement of reasons for allowance:          
The closest prior art of primary Frankel reference (Pub. No. US 2020/ 0380798) teaches ---     
A centralized asset management system for enforcement of asset parameters on assets that utilize public infrastructure.  Assets may include shareable dockless mobility vehicles such as dockless scooters, bicycles, or the like.  Assets may also include autonomous vehicles such as delivery drones or autonomous ride share vehicles.  The system receives asset data such as the geolocation of an asset an compares the asset data to asset parameters.  For example, asset parameters may include defined areas regarding the operation of assets such as areas for asset parking or the like.  The system may allow a municipality user to access the system to define the asset parameters.  The system may include interfaces with asset operators and the municipality to share relevant data regarding the assets or their operation.         

Systems for delivery management are provided.  According to one embodiment, the system includes a manifest component configured to aggregate a plurality of items into a manifest, an identifier component configured to identify respective items within the aggregated plurality of items using the manifest, a tracking component configured to calculate a delivery route and track the plurality of items during a plurality of delivery events, and an inspection component configured to require inspection of the respective items at each of the plurality of delivery events. The delivery systems can ensure quality and manage connections between distributors and manufacturers by incorporating required checks through each step of a delivery (e.g., pick up, freight aggregation, line shipping, local shipping, etc.).  Inspections at delivery transitions can be required and include each time a good (e.g., an item) is moved on or off a delivery truck, and transitions between delivery areas within specific location.            

Further, Fuller reference (Pub. No. US 2016/ 0155086) teaches ---           
A system for managing delivery of cargo comprises a communications module located in a vehicle.  The communications module includes a communications component, a navigation component and an electronic interface.  One or more processors remote to the communications module execute a management application which is communicatively coupled to the communications module.  The communications component receives from the management application information of the delivery of the cargo to a destination.  The electronic interface receives information of at least one additional destination.  The navigation component provides navigation instructions to the destination and the at least one additional destination.  The navigation component provides navigation instructions through the electronic interface.  The communications component receives information of an arrival of the vehicle at a location, the location including one or more of the destination and the at least one additional destination.        

Further, Cao reference (Pub. No. US 2018/ 0189717) teaches ---           
Systems and methods for transportation includes a car sharing network that invites ride-sharers to join the network; a computer receiving a trip request from one or more riders including a module for: matching, by the computer, the trip request to one or more routes having a common route and satisfying a cost-effective navigation route; dispatching, by a computer, an autonomous vehicle to pick up the rider(s) along the cost-effective route; recommending an item or event of interest to the rider(s); and changing the route to accommodate the item or event.      

In regards to independent Claims 1, 8 and 18, Frankel, Ladden, Fuller and Cao references, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious: 
Claim 1:       
1.   A delivery pod comprising:          
a receiver operative to receive a delivery request for the delivery pod wherein the delivery request includes a delivery origin and a delivery destination;        
a processor operative to generate a delivery route in response to the delivery origin and the delivery destination, to receive a first navigational route from a first host vehicle and a second navigational route from a second host vehicle, to transmit a first host request to the first host vehicle to perform a towing operation of the delivery pod over the segment of the first navigational route in response to the first segment of the delivery route matching the segment of the first navigational route, to receive a delivery completion indication from the first host vehicle including a midpoint location in response to the towing operation of the delivery pod and a completion of the first segment of the delivery route and transmitting a second host request to the second host vehicle in response to the delivery completion indication and a second segment of the delivery route starting at the midpoint location matching a segment of the second navigation route, wherein the processor is further configured to receive a first host confirmation in response to the first host request and wherein the first host confirmation is indicative of the first host being operative to transport the delivery pod along the first segment of the delivery route.         


Claim 8:          
8.   A method comprising:          
receiving a delivery request for a delivery pod wherein the delivery request includes a delivery origin and a delivery destination;   
generating a delivery route in response to the delivery origin and the delivery destination; 
receiving a first navigational route from a first host vehicle and a second navigational route from a second host vehicle; 
transmitting a first host request to the first host vehicle to perform a towing operation of the delivery pod over the segment of the first navigational route in response to the first segment of the delivery route matching the segment of the first navigational route; receiving a first host confirmation in response to the first host request and wherein the first host confirmation is indicative of the first host being operative to transport the delivery pod along the first segment of the delivery route;         
receiving a delivery completion indication from the first host vehicle including a midpoint location in response to the towing operation of the delivery pod and a completion of the first segment of the delivery route, and transmitting a second host request to the second host vehicle in response to the delivery completion indication and a second segment of the delivery route starting at the midpoint location matching a segment of the second navigation route.           


Claim 18:           
18.    An apparatus comprising:      
a receiver operative to receive an indication of a delivery pod location and delivery destination, the receiver being further operative to receive a first navigation route from a first host vehicle and a second navigation route from a second host vehicle; 
a processor operative to compare the delivery route to the first navigation route to determine if a portion of the delivery route overlaps a portion of the first navigational route, to determine a waypoint in response to the portion of the delivery route overlapping with the portion of the first navigation route wherein the delivery pod location is the start of the portion of the delivery route overlapping with the portion of the first navigation route and the waypoint is the end of the portion of the delivery route overlapping with the portion of the first navigation route;         
a transmitter configured to transmit a first host vehicle request to the first host vehicle to perform a first towing operation of the delivery pod over the portion of the first navigational route wherein the first host vehicle request includes the delivery pod location, the waypoint, and a delivery pod indicator to the host vehicle and a second host vehicle request to the second host vehicle to perform a second towing operation of the delivery pod over a portion of the second navigational route wherein the second host vehicle request includes the waypoint, the delivery destination and the deliver pod indicator;   and            
wherein the processor is further configured to receive a first host confirmation in response to the first host vehicle request and wherein the first host confirmation is indicative of the first host vehicle being operative to transport the delivery pod along the portion of the delivery route overlapping with the portion of the first navigation route.       




Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                      

 Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571)272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.             
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski, can be reached on 571-272-6771.  The facsimile/ fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.                 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.             

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./
Examiner, Art Unit 3665      


/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691